﻿51.	It gives my delegation great pleasure to salute our present President, Mr. Lazar Mojsov, the representative of Yugoslavia, which is a founding member of the non-aligned movement and an ardent fighter for the principles of non-alignment and their implementation. It is with great satisfaction that my delegation is participating in the work of the General Assembly at the current session, fully convinced that under your experienced leadership, Mr. President, the Members of our Organization, and in particular those belonging to the non-aligned movement, will rise to the challenges and respond to the opportunities of our changing times.
52.	My delegation wishes to pay a tribute to the outgoing President, Mr. Hamilton Shirley Amerasinghe, whose invaluable and dedicated leadership during the Assembly's last session does honour not only to himself and his country but also to the non-aligned movement as a whole. His important and manifold contributions to the work of our Organization are well known and will long be remembered.
53.	It is a source of gratification for my delegation to be able at last to welcome the representatives of the Socialist Republic of Viet Nam in our midst. Indonesia has consistently supported the admission of the Socialist Republic of Viet Nam and it participated in sponsoring draft resolutions to that end. Now that it has become a Member of our Organization, my delegation would like to reiterate its conviction that the Socialist Republic of Viet Nam will contribute positively to the work of the United Nations. We look forward to close and fruitful co-operation with that country within the United Nations system in all matters, particularly those which are of common concern and interest to both our countries and our region.
54.	My delegation would also like to take this opportunity to congratulate the Government and the people of the Republic of Djibouti on the successful completion of the decolonization process leading to their independence, and to welcome them to membership in our Organization. The completion of this process marks the fulfilment of one of the important objectives embodied in the Charter. My delegation looks forward to close and useful co-operation with the delegation  of Djibouti in the General Assembly and other organs of the United Nations.
55.	My delegation would also like to take this opportunity to congratulate the Governments of Panama and the United States, in particular General Torrijos and President Carter, on the signing of the Panama Canal treaties. The signing of the treaties indicates that international issues, however intractable they might appear, can be ultimately resolved through negotiations.
56.	My delegation wishes to reaffirm Indonesia's continued commitment to the principles and purposes of the United Nations. Indonesia believes that the United Nations is the best available instrument through which mankind's aspirations for peace, justice, freedom and economic and social well-being can be fulfilled. It is the best vehicle through which the existing world order can be transformed into a more just and equitable one, not through confrontation and armed strength, but through mutual co-operation and understanding, through dialogue and the recognition of the existence of diversity among the Members of our Organization.
57.	While acknowledging this diversity, Indonesia believes that, nevertheless, the Members of our Organization are bound together by the many common interests which they share and by the task of having to deal with a continually expanding number of global problems which can be solved only through the concerted action of all nations and which no single nation, however strong and powerful, can solve on its own. Let us therefore, whenever possible, solve problems through consensus and seek solutions which take into consideration the individual needs and interests of Member nations.
58.	In reviewing the world situation as it has developed during the past year, the thirty-second session of the General Assembly is confronted by a number of complex and difficult issues such as the Middle East, Cyprus, southern Africa and the question of disarmament which has dominated the agenda since the convening of the first session. The present session is, moreover, faced with the problem of providing the necessary political impetus for the realization of the new international economic order.
59.	Let me turn first to the situation in South-East Asia, where an era of protracted and destructive war has passed and a new era of peace has set in. While there is no disagreement with regard to the need for establishing mutually beneficial co-operation between all countries in the region, the fact remains that such co-operation involves countries with different economic and social systems. Indonesia, like the other members of the Association of South-East Asian Nations [ASEAN], firmly believes that these differences should not stand in the way of establishing friendly and mutually beneficial relationships among all the countries in South-East Asia. I wish to literate Indonesia's determination to work with all countries of the region towards the achievement of peace, progress and prosperity.
60.	We are well aware that a great many obstacles have made it difficult to achieve any significant progress in the efforts towards implementing the Declaration of the Indian Ocean as a Zone of Peace. Not the least among those obstacles are the complexities of major-Power involvement in the region, which, for instance, are reflected in the continued escalation of the military presence of those Powers in the Indian Ocean. Indonesia therefore finds some encouragement in the statements made by the leaders of both the United States and the Soviet Union which reflect a more positive attitude towards the principles and purposes of the Declaration. We hope that this attitude will result in a greater willingness on the part of the two Powers to co-operate with the Ad Hoc Committee on the Indian Ocean. This, in turn, would undoubtedly render the prospects for progress in the Committee's work more favourable.
61.	Since the inception of the United Nations, the problem of disarmament has always featured prominently as one of the principal concerns of the Organization. The recognition by the world community of the vital importance of disarmament for world peace and the well-being of mankind is reflected in the relevant articles of the Charter and also in the very first resolution adopted by the United Nations, which addressed itself to problems dealing with nuclear disarmament.
62.	The entire history of our Organization has been marked by constant endeavours to give effect to one of its main goals, namely, the establishment and maintenance of international peace and security with the least diversion of the world's human and economic resources for armaments purposes. Mention must also be made of bilateral and regional initiatives taken in the field of disarmament.
63.	Notwithstanding the pursuit of numerous and manifold efforts to bring about disarmament measures, the results, to our disappointment, have been marginal. The absence of a strong political will appears to be the main obstacle towards reaching agreement.
64.	Recent developments, however, have raised new hopes for real progress towards disarmament. The most prominent of these developments is the resolution adopted by this Assembly last year calling for a special session in 1978 devoted to disarmament. Instrumental to this resolution was the decision taken a few months earlier by the Fifth Conference of Heads of State or Government of Non-Aligned Countries meeting at Colombo. In this context, it may be recalled that in 1961 the non-aligned group had already called for a special session devoted to disarmament issues or a world disarmament conference. The success of our efforts in the field of disarmament will be conducive to our endeavours to establish a new international economic order. In this connection, we should like to underline the remark made by the Secretary-General in his report:
 Disarmament must therefore be a vital part not only of our efforts to establish a better system of international peace and security, but also of our attempts to restructure the economic and social order of the world.
In spite of the various and persistent efforts currently pursued to establish a just and lasting peace in the Middle East, we must regretfully observe that the situation in the region is seriously deteriorating.
65.	The gravity of the situation is the direct result of Israel's continued policy of occupation and expansion and its repressive practices against the Palestinian people. While numerous peace efforts are being pursued at present, Israel defiantly intensifies its policy of colonization by extending Israeli laws to the Israeli-occupied Arab territories on the West Bank and by establishing new settlements.
66.	A highly explosive situation once again prevails in the area and may ignite an armed conflict engulfing not only the countries in the region but also inviting the involvement of external Powers. My Government has in no uncertain terms expressed its strong condemnation in regard to those Israeli policies and actions. These policies and actions constitute a violation of the principles of international law and the United Nations Charter, and of relevant United Nations resolutions; they must, therefore, be considered null and void.
67.	My. delegation wishes to reiterate its considered opinion, that the Palestinian question remains at the core of the Middle East problem. No just and lasting peace can be established unless it is based on the restoration of the inalienable national rights of the Palestinian people and the withdrawal of Israel from all Arab territories occupied since 1967. Indonesia has always maintained that the Palestine Liberation Organization must take part in all discussions regarding the future of Palestine. We hope that an acceptable formula will be found with regard to participation by the Palestine Liberation Organization in any meeting that might be convened in the search for a peaceful solution of the Middle East problem.
68.	Indonesia also supports the demand of Moslems all over the world that the holy city of Jerusalem be returned to Arab custody.
69.	As regards the Cyprus question, my delegation feels that the process of intercommunal talks initiated under the auspices of the Secretary-General offers the best hope for a just and lasting settlement of this problem. It is, therefore, imperative that the momentum generated by these negotiations should not be lost. My delegation is of the view that a peaceful solution can only be achieved if it gives adequate recognition to the legitimate rights and aspirations of the two communities in an independence non-aligned, bicommunal federal Republic of Cyprus.
70.	The deteriorating situation in southern Africa is a matter of profound concern for the international community. Numerous initiatives have been taken under United Nations auspices and on the regional or bilateral levels towards finding a peaceful solution of the problem caused by colonialist oppression and racial discrimination. The adamant refusal by the minority racist regimes in Pretoria and Salisbury to accept a peaceful settlement has forced the peoples of southern Africa to intensify their armed struggle as the only way left open to them to achieve their sacred rights of freedom, independence and human dignity.
71.	Two historic meetings under United Nations auspices were held recently in Mozambique and Nigeria and focused world attention on the evils of colonialism and racialism which have plagued the peoples of southern Africa for so long. Indonesia took the opportunity, in Maputo and Lagos, to reaffirm its strong commitment to the cause of freedom and racial equality, a commitment founded upon its experience of three and a half centuries of suffering inflicted by the same evils. Let me here, on behalf of the Government and people of Indonesia, once again express Indonesia's firm determination to continue to extend political and material support to those oppressed by racism and colonialism until the last vestiges of those twin evils are eradicated from the face of the earth.
72.	My delegation was shocked to learn of the death of the young African leader, Steven Biko, while under detention in a South African prison. His killing, on top of the killings perpetrated in Soweto, will strengthen even more the determination of the black population in South Africa to fight for its political and human rights.
73.	Indonesia considers the armed struggle waged by the peoples of Zimbabwe and Namibia to obtain freedom and human dignity to be entirely just and legitimate, and therefore lends them its firm support. My Government, however, continues to hope that at some stage a negotiated settlement might possibly be arrived at. We sincerely believe that the most desirable solution is a peaceful one, and we would urge the minority regime in Salisbury and Pretoria, even at this late hour, to accept the inevitable course of history.
74.	With regard to Namibia, my delegation reiterates its firm support for the decision taken by the Assembly last year -in particular, the call for action by the Security Council.
75.	On the question of East Timor, my delegation has made its position clear on a number of previous occasions, most recently in the General Committee of this Assembly at its 1st meeting on 22 September 1977.
76.	The problem of East Timor has ceased to exist as a problem of decolonization. Its people, in the exercise of their right of self-determination, have made their choice to be independent through integration with Indonesia, and this process was completed on 17 July 1976. As a result of these developments, East Timor and the East Timorese have become an integral part of the Indonesian nation. Together with their kinsmen in the other provinces of Indonesia, they have now embarked on the long and difficult road of development. In the meantime, a general amnesty has been offered to the FRETILIN remnants who voluntarily surrender to the provincial authorities no later than 31 December 1977. Quite a number of former FRETILIN followers have made use of this amnesty and have returned to their villages. They are now participating in the reconstruction and development of their province.
77.	In the economic sphere, we continue to witness uncertainties, with regard to both the world economic situation and the transformation of international economic relations. While signs of economic recovery are noticeable, the upturn remains hesitant. This situation has led many Governments, particularly in the developed countries, to focus their attention more on short-term problems and measures, and t9 pay no heed to the interests of the world economy as a whole, with a consequent spread of protectionist tendencies. Such development is not conducive to the expansion of international trade and also hampers the common efforts towards the restructuring of international economic relations.
78.	The impact of this kind of development on the economies of the developing countries has been felt more severely on account of their vulnerability to cyclical fluctuations. Their development efforts have been adversely affected by persistent unequal terms of trade, instability of export earnings and erosion of purchasing power.
79.	The intensive negotiations undertaken both within and outside the United Nations system in order to bring into  Frente Revolucionaria de Timor Leste Independente concrete realization the broad global understandings at the sixth and seventh special sessions of the General Assembly have so far produced limited results. The Conference on International Economic Co-operation was intended to pave the way to the restructuring of the international economic system in favour of the less fortunate countries, and simultaneously to break new ground in the efforts to resolve the fundamental global economic problems. The results, however, fell far short of the envisaged objectives, because the Conference made little headway in the areas of critical importance to the developing countries.
80.	The resumed thirty-first session of the General Assembly which was convened to make an overall assessment of these results was unfortunately not able to arrive at a consensus due to a basic divergence of opinions. We believe, however, that the inability of the session to agree on an assessment should not distract us from the urgent task that lies ahead. What is of paramount importance at this stage is to move vigorously towards the realization of a more balanced and equitable world economy.
81.	During the resumed thirty-first session, there was a clear determination to implement without delay matters on which there was agreement. We are encouraged to note that all sides recognize the need to renew and intensify their efforts to secure positive and concrete results, within a reasonable time-frame, on outstanding issues relating to the establishment of the new international economic order.
82.	It is against this background that the General Assembly this year will once again focus its attention on the complex and multifaceted problems of international economic co-operation and development.
83.	My delegation entertains the hope that our present deliberations could lead to an intensification of negotiations in the process of establishing the new international economic order. To this end the General Assembly should provide guidelines for the conduct of such negotiations in the various bodies of the United Nations system and find solutions to the outstanding problems.
84.	We do not suggest that in the General Assembly we should try to agree or negotiate on measures in all their detailed specifications. What is expected from us at this session, in our view, is the enunciation of our basic commitments, principles and decisions that will give major political impetus to the ongoing negotiations in the various existing forums such as UNCTAD, the multilateral trade negotiations and UNIDO. A much higher degree of political determination and readiness will indeed have to be shown in order to advance more rapidly and resolutely towards the attainment of our common objectives and the ramifications and stakes involved in our present common endeavour.
85.	It is hardly necessary for me to reiterate the basic premise, that the best solution for the recurrent adverse international economic situation is the structural transformation of the international economic system, based on the recognition of the interdependence of nations and problems. We are aware that has not been sufficiently appreciated that the solution of the problems confronting the developing countries could contribute significantly to the global recovery process. From this perspective the international measures so far taken to help the developing countries have not been commensurate with the magnitude of their problems.
86.	As a consequence, we are of -the view that a global policy of adequate amplitude and scope in favour of the developing countries in the crucial areas of international trade, development finance and indebtedness is urgently required. Such a policy could provide a powerful stimulus to the hesitant upturn in the world economy.
87.	The restructuring of the commodity market with a view to strengthening the export earnings of the developing countries must become a major objective of international economic policy. Successful international action to strengthen and stabilize commodity markets as envisaged by UNCTAD's Integrated Programme for Commodities will constitute a break-through in international economic policy and contribute significantly to the over-all restructuring process.
88.	The agreement in principle that a common fund should be established as a new entity to serve as a key instrument in attaining the agreed objectives of the Integrated Programme for Commodities, should be translated into a fuller and more specific agreement on the character of the fund. My delegation sincerely hopes that both sides, particularly the developed countries, will make every effort towards the successful conclusion of the forthcoming negotiations on a common fund as well as on individual commodities.
89.	Another element of importance to the developing countries in the global economic policy is an increased flow of official development assistance and improved access to capital markets of the developed countries. It is indispensable that the developed countries display their political will to increase such flows to developing countries on a predictable, continuous and assured basis in order to achieve the target of 0.7 per cent of the gross national product by the end of this decade.
90.	An issue of concern in the current economic context is the problem of the growing external indebtedness of the developing countries. International action to cope with inadequate growth and the rising levels of indebtedness of developing countries can contribute positively and significantly to the improvement of the over-all economic situation. This would entail an interrelated attack on the problems of strengthening the export earnings of developing countries, of increasing the transfer of resources on concessional terms, and of finding effective means to deal with the growing debt problems of developing countries.
91.	An essential ingredient for bringing about the structural transformation of international economic relations is the realization of collective self-reliance through the promotion of economic co-operation among the developing countries. Indonesia has long since been convinced that the promotion of economic co-operation among developing countries can contribute significantly to their individual and regional resilience. Within the framework of ASEAN, we have sought joint solutions to the problems of national development and regional co-operation. Based on the Declaration of ASEAN Concord adopted at the first ASEAN summit in Bali in February last year, which outlined the programmes of action for co-operation in various fields, the ASEAN Heads of Government in Kuala Lumpur in August of this year agreed to further expand and intensify the implementation of the programme with a view to attaining its goals and objectives. The Kuala Lumpur summit also constituted another milestone in the history of ASEAN, because it was the first time since its inception that ASEAN as an organization conducted a dialogue at the level of heads of government with a number of developed countries in the region. Based on the directives given by the Kuala Lumpur summit, the economic ministers of ASEAN have taken concrete steps towards intensifying and accelerating the pace of economic co-operation in various fields. Among other measures, they agreed to expand the produce coverage of the ASEAN preferential trading arrangements and to implement the ASEAN industrial projects as soon as possible.
92.	Thus, 10 years after the establishment of ASEAN, that Association, has grown into a viable and cohesive entity, which, I believe, will not only benefit the economic and social advancement of its member countries but also that of the international community.
93.	I would not wish to conclude this statement without registering the appreciation of my delegation for the valuable efforts made by the Secretary-General on behalf of our Organization and for the great services which he has rendered to the international community. We are most gratified that his gifts remain available to us during his second term and that we will continue to have the benefit of his incisive analyses of the challenges confronting our Organization.
94.	We share his belief, as expressed in his illuminating report on the work of the Organization, that among the basic problems confronting the United Nations is the need to strike a working balance between the demands of national interests, on the one hand, and those of the international order, on the other. In dealing with the challenges posed by an increasingly interdependent world, the members of the international community must find ways to harmonize these conflicting interests and to make greater use of our Organization for constructive purposes.
95.	The United Nations must be made more effective to exercise its harmonizing role and to become the machinery through which the international community joins hands in co-operative efforts towards solving the global issues that confront us today. The strength and the effectiveness of our Organization are dependent primarily and ultimately upon the composite attitude of its Member States. In this regard, we are happy to discern the emergence of a new mood among the international community—a mood characterized by an increasing desire for co-operation and accommodation. Let us capture the opportunities afforded by this spirit of co-operation and accommodation to make our Organization more responsive and better equipped to deal with new problems and new opportunities.
 